No. 96-3918


JLT MOBIL BUILDING LIMITED     *
PARTNERSHIP, a Minnesota limited *
partnership; GERALD L. TROOIEN, *
                                               *
           Plaintiffs-Appellants, *             Appeal from the United States
                                               * District Court for the
     v.                                        * District of Minnesota.
                                               *
606 VANDALIA PARTNERSHIP, a                    *   [NOT TO BE PUBLISHED]
Minnesota partnership;                         *
RESOLUTION TRUST, as Receiver    *
for Midwest Savings Association, *
F.A.,                                          *
                                               *
           Defendants-Appellees,          *
                                               *
BEI REAL ESTATE SERVICES/RITZ                  *
ADVISORY SERVICES, JOINT          *
VENTURE; AMRESCO MANAGEMENT,                   *
Formerly known as BEI                          *
Management, Inc., a Texas         *
corporation; BEI REAL ESTATE                   *
SERVICES, INC., a Georgia         *
corporation; TOWLE REAL ESTATE        *
COMPANY, a Minnesota              *
corporation,                                   *
                                               *
           Defendants.                         *



                         Submitted:           June 12, 1997

                         Filed:               August 15, 1997


Before LOKEN, REAVLEY* and JOHN R. GIBSON, Circuit Judges.




     *
      The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge
for the United States Court of Appeals, Fifth Circuit, sitting by
designation.
PER CURIAM.


     The judgment of the district court1 is affirmed.           All claims of
appellants have been resolved by prior litigation, or by prescription or
lack of merit.      Specifically:


     1.       JLT claims that 606 Vandalia owes for the rents 606 Vandalia
              collected between June of 1992 and May of 1994.   The state and
              federal courts have held that 606 Vandalia, as vendor on its
              contract for deed, was entitled under Minnesota law to the rent
              until the contract was terminated.     There was no termination
              until May 5, 1994.


                    JLT does not contest that but claims that equity should
              require that 606 Vandalia reimburse it for the amount it had to
              pay to redeem the property equal to the amount of the rent
              collected during those two years.


                    JLT’s claim is based entirely on what transpired in a
              prior lawsuit, initiated by RTC to foreclose mortgages on the
              property.     All of the parties to the present action were
              parties there.    Most of the activity was between 606 Vandalia
              and RTC.    JLT was the mortgagor of the mortgages RTC held, and
              JLT   was the vendor under the contract for deed with 606
              Vandalia.    That contract required JLT to keep payments on the
              mortgage current, but JLT defaulted.       606 Vandalia ceased
              making payment on its contract for deed when it learned of
              JLT’s default. In the lawsuit RTC obtained a court order for
              606 Vandalia to make its contract payment into court, but 606
              Vandalia refused to do so until the court made it clear that
              the payments were to be credited on the particular




     1
      The Honorable James M. Rosenbaum, United States District
Court for the District of Minnesota.

                                       -2-
     mortgage that was senior in interest to the contract for deed.
     In June 1992 the court ordered 606 Vandalia to pay on its
     contract      or   to   Towle,        as   receiver.       The    court   expressly
     authorized the receiver to collect the rent directly, but not
     until the contract for deed was canceled.


             JLT did not object to this order and cannot now argue
     that the receiver should have collected the rent directly.                        JLT
     simply says that it was entitled to assume that 606 Vandalia
     was paying money to the receiver.                 However, the court’s order
     required the receiver to post bond prior to confirmation, and
     this was never done until JLT waived the bond requirement and
     obtained confirmation of the receiver’s appointment in May of
     1994.


             Who   lost      and    who    gained    by   the    two    year   delay    in
     activation of this receivership, we cannot say.                    But we can say
     that JLT should have pursued its rights, if any it had, in that
     proceeding, and it demonstrates no equitable ground for a
     recovery in the present suit.


2.   JLT also claims that 606 Vandalia is liable for tortious
     interference       with       JLT’s    prospective     economic      advantage     to
     purchase assets from RTC.                  We have several difficulties with
     that claim.        Surely 606 Vandalia was entitled to protect its
     own interest in the property, and the record shows nothing
     more.    Further, we fail to see an issue of economic opportunity
     for JLT, guilty of multiple defaults on debts owed to RTC.                        But
     the easiest answer is the one the district court gave.                            The
     claim is an intentional tort, a personal wrong barred by the
     two-year statute of limitations.




                                      -3-
3.   Finally, JLT claims that RTC violated a duty to it in delaying
     foreclosure    and   in   allowing   the   receivership   to   remain
     inactive.   Actually, there was no receivership while RTC owned
     the note and mortgage.      As for the foreclosure delay, the RTC
     is a federal instrumentality with a specific mission to protect
     creditors and public funds, and it is not responsible to
     protect any particular debtor or to see that a court receiver
     does so.    Again, JLT was a party to the court proceeding where
     the receivership and foreclosure were pending, and there was
     where it should have pursued the complaints it makes now.


Affirmed.


A true copy.


     Attest:


            CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -4-